Citation Nr: 9917978	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-24 677	)	DATE
	)
	)                                

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected rhinitis and sinusitis.

2.  Entitlement to an initial compensable rating for 
service-connected mechanical low back pain.

3.  Entitlement to an initial compensable rating for 
service-connected vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
rhinitis and sinusitis; mechanical low back pain; and 
vaginitis and assigned initial noncompensable ratings for 
those disorders.

The Board remanded the case in October 1996 for further 
development of the evidence.  The veteran notified VA of a 
change of address in January 1997 and her claims file was 
sent to the RO in Detroit, Michigan, which now has 
jurisdiction of her case.


FINDINGS OF FACT

1.  At the time of the November 1993 initial rating, 
service-connected rhinitis and sinusitis were manifested by 
sinus x-rays showing bilateral maxillary sinusitis, tender 
frontal maxillary sinuses, slightly reddened turbinates 
without exudate and with edema and erythema but without pus.

2.  Following the November 1993 initial rating, 
service-connected rhinitis and sinusitis were manifested by 
negative x-ray and CT findings of sinusitis, no airway 
obstruction, and a normal nasal vestibule without lesions and 
with slightly boggy and edematous turbinates.

3.  Both before and after the November 1993 initial rating 
assigned for service-connected mechanical low back pain, the 
service-connected mechanical low back pain was manifested by 
slight subjective symptoms only, specifically, complaints of 
occasional back pain.

4.  Vaginitis and probable vaginitis was diagnosed during 
service often in association with other gynecological 
infections.

5.  Post-service medical evidence, both before and after the 
assignment of the initial rating for service-connected 
vaginitis in November 1993, is negative for findings of 
vaginitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected rhinitis and sinusitis have not been met 
and a "staged" rating is not warranted based on facts 
found.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6501, 6513 (1993); 38 C.F.R. § 4.97, 
Diagnostic Code 6522, 6513 (1998); Fenderson v. West, 12 Vet. 
App. 119 (1999).

2.  The criteria for an initial compensable rating for 
service-connected mechanical low back pain have not been met 
and a "staged" rating is not warranted based on facts 
found.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5025, 5295 (1998); Fenderson v. West, 12 
Vet. App. 119 (1999).

3.  The criteria for an initial compensable rating for 
service-connected vaginitis have not been met and a 
"staged" rating is not warranted based on facts found.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118a, 
Diagnostic Code 7611 (1993); 38 C.F.R. § 4.118, Diagnostic 
Code 7611 (1998); Fenderson v. West, 12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the January 1994 SOC not as claims 
for an "increased" disability rating for the 
service-connected disorders but rather as "Compensable 
Evaluation for" each of the service-connected 
disorders . . .".  More importantly, the RO's January 1994 
SOC provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluations for the 
service-connected conditions.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned to her 
service-connected conditions.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In addition, the Board notes that, during the appeal period 
for each of the claims for the service-connected disorders on 
appeal, regulations pertinent to these claims were revised.  
The RO considered the claims under revised versions of the 
pertinent rating criteria on remand from the Board, and, as 
is discussed further below, attempted to provide the veteran 
with notice of these revised regulations in a November 1998 
supplemental statement of the case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, although 
the RO mailed the supplemental statement of the case to the 
last address of record provided by the veteran, the 
supplemental statement of the case was returned to VA as 
undeliverable and a notice from the post office indicated 
that there was no forwarding address.  The RO attempted to 
obtain the correct address from the veteran's representative 
but the representative did not have a current address.

As is noted below, the lack of a correct current address also 
prevented the veteran from receiving notification of the 
dates and times to report for scheduled VA examinations.  The 
notification letter, which was sent by a local VA medical 
center (VAMC) is in the claims file along and shows that the 
VAMC used the last known address provided by the veteran in a 
letter received in January 1997.  The envelope is also of 
record and shows that the post office indicated that no 
forwarding address was on file there and so the letter could 
not be forwarded.  Consequently, the veteran did not report 
for scheduled VA examinations.  However, the Board concludes 
that the RO and the VAMC fulfilled the duty to assist in 
scheduling in the veteran for the examinations and notifying 
her at the last address of record.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Moreover, the Board notes that, although the veteran has been 
awarded a 10 percent disability rating for another 
service-connected disability not the subject of the current 
appeal, a November 1993 notification letter shows that the 
veteran is not actually receiving VA compensation at this 
time because her award is subject to recoupment of severance 
pay and the amount of severance pay was so large that 
recoupment of it, based on a monthly withholding of 10 
percent disability compensation, will take several years.  
See 38 C.F.R. § 3.700(a)(3) (1998).  Therefore, there is no 
other branch or office of the RO that would have an address 
to which compensation payments are being sent because VA 
compensation is not currently being paid.  Accordingly, the 
Board concludes that the RO fulfilled its due process and 
duty to assist obligations in this case by attempting to 
locate the veteran to provide her with notice of the 
determination rendered in her case and all the pertinent 
regulations involved therein, as well as to afford her 
additional VA examinations to develop facts pertinent to her 
claim.  In a case where a veteran has moved, a veteran bears 
the burden of keeping VA apprised of his whereabouts, and 
"there is no burden on the part of the VA to turn up and 
earth to find him."  Hyson v. Brown, 5  Vet. App. 262, 265 
(1993).

II.  Rhinitis and Sinusitis.

Service medical records reflect that the veteran was seen in 
August 1988 for complaints of an intermittent sore throat for 
two weeks.  She stated that her ears were stuffed up that 
morning and her throat was worse.  She denied fever or cough.  
Objective findings on examination were that she was alert and 
in no acute distress.  Examination of the head and eyes was 
without sinus tenderness.  The examination of the ears showed 
clear tympanic membranes, mild retraction, and clear canals.  
The nose and throat were clear, draining was noted, there was 
no erythema.  The neck was supple and without nodes; the 
chest was clear to auscultation and percussion.  The doctor's 
assessment was "prob[able] allergic rhinitis [illegible]."

The veteran was seen on three other occasions in service -- 
once in October 1992 and twice in May 1993 for complaints 
including sore throat, sinus pressure, and headaches.  The 
doctors' assessments were maxillary sinusitis.  In October 
1992, the doctor noted that the frontal maxillary sinuses 
were tender to palpation.  There was cervical adenopathy.  
The ears and throat were "[without] exudate."  Differential 
diagnoses were bilateral otitis media and rule out strep 
throat.  On May 10, 1993, the right maxillary sinus reflected 
tenderness to percussion; the left was normal.  The throat 
was normal.  The nose and turbinates were without exudate and 
slightly reddened.  Sinus x-rays showed bilateral maxillary 
sinusitis without air/fluid levels.  On May 19, 1993, 
objective findings included a slightly tender left maxillary 
sinus.  There was edema and erythema bilaterally without pus.

On the August 1993 VA examination, the examiner noted that 
examination of the nose, sinus, mouth, and throat was 
"[n]ormal except for a history of paranasal rhinitis from 
about 1988 associated with sinus pressure of one to two days 
duration prior to spontaneous relief.  Examination 
demonstrates the presence of rhinitis and mild tenderness 
over frontomaxillary sinuses."  The doctor's diagnosis was 
rhinitis.

The RO assigned a noncompensable initial disability rating 
for the veteran's service-connected rhinitis and sinusitis in 
an November 1993 rating decision.  The veteran expressed 
disagreement with this decision and was afforded another VA 
Nose and Sinuses examination in April 1994.  The Board 
remanded this claim in October 1996 because only the first 
page of this examination report was in the claims file and 
the copy of this page was slightly cut off on the left margin 
making it somewhat difficult to read.  Because of this defect 
in the medical evidence, the Board ordered that another VA 
examination be conducted.

On remand the RO attempted to obtain another copy of the 
April 1994 VA Nose and Sinuses examination report, which 
included the second page, from the VAMC but evidence in the 
claims file of communication between the RO and the VAMC 
reflects that another copy of the examination report was not 
available.  The first page of the examination report reflects 
that the veteran provided a history of frequent sinus 
headaches with periorbital pressure and pain associated with 
increased nasal congestion and post nasal drainage and 
rhinorrhea.  She reported that discharge was usually a clear 
color but could sometimes be green in color and that the 
symptoms were year round and not seasonal.  The veteran also 
reported that the symptoms frequently lasted several days and 
resolved on their own.  She stated that she had tried over-
the-counter medications without help for her symptomatology 
and that she had only been treated with antibiotics one time 
for an infection.  She reported that she continued to have 
bouts of this on a regular basis since leaving the military.  
She stated that occasionally the symptoms were associated 
with fullness of the ear but she had no hearing complaints.

On objective examination, the doctor noted the external nose 
to be normal without evidence of deformity.  The nasal 
vestibule was normal without lesions.  Examination of the 
nasal cavity revealed the septum to be slightly deviated to 
the left superiorly and anteriorly; however, there was no 
airway obstruction secondary to the septal deviation.  The 
floor of the nose was entirely normal.  The inferior 
turbinates and middle turbinates were slightly boggy and 
edematous.  Inferior meatus and middle meatus were normal.

Evidence in the record shows that on remand the VAMC 
scheduled the veteran for another Nose and Sinuses 
examination but the notification of the date and time to 
report for the examination, which was mailed to her last 
address of record, was returned to VA in November 1996 with 
notification that there was no forwarding address on file at 
the post office.  In January 1997, the veteran informed VA of 
a change of address and her claims file was sent to the RO in 
Detroit, Michigan, which now had jurisdiction of her case.  
The local VAMC in Michigan scheduled the veteran for a VA 
Nose and Throat examination, but the notification letter, 
which was mailed to the address the veteran had provided, was 
again returned as undeliverable by the post office with 
notification that there was no forwarding address.  The staff 
physician at the VAMC sent a memorandum, dated January 2, 
1998, informing the RO about this situation.  The RO mailed a 
November 1998 statement of the case to the veteran at the 
last address of record but the supplemental statement of the 
case was also returned to VA and is in the claims file.  The 
RO attempted to obtain a current address for the veteran from 
the veteran's accredited representative in November 1998 but 
the representative reported that there was no current address 
for the veteran on record.

The RO did obtain additional VA outpatient treatment records 
dated in 1994 that were not in the file at the time of the 
October 1996 remand by the Board.  These records show that in 
June 1994 the veteran reported to a VA outpatient clinic with 
complaints of a sinus headache for days including pain and 
pressure over and around the right eye, congestion, and a 
small amount of post nasal drip.  She reported no chills or 
fever.  She reported that over-the-counter sinus medication 
offered slight relief.  She was seen by a doctor in triage 
who noted that the veteran had a history of sinusitis and now 
had had a headache for two days.  On physical examination 
there was tenderness over the maxillary sinus.  Sinus films 
were ordered and the report of the June 1994 x-ray pertaining 
to the sinuses is of record.  It reflects normal aeration of 
the frontal maxillary ethmoid and sphenoid sinuses with no 
evidence of mucoperiosteal thickening, bony erosion, or air 
fluid levels.  Osseous structures appeared normal.  The 
impression was no plain film evidence of sinusitis.  The 
triage doctor noted that the sinus x-rays were negative.  The 
assessment of the triage doctor was possible sinus headache 
and sinusitis and pain over the right maxillary sinus.  The 
plan included medication, a referral to a VA ENT (ear, nose, 
and throat) clinic for further evaluation, and the veteran 
was to return to the outpatient triage clinic if unimproved.

The veteran did not return to triage but did attend an 
appointment in July 1994 at the VA ENT clinic.  She reported 
a history of recurrent, periorbital, sinus headaches several 
times a month over several years.  She gave a history of 
positive colored nasal drainage and positive nasal congestion 
but was unable to correlate congestion and headache.  She 
stated that she had tried multiple over-the-counter 
medications without relief.  On physical examination, the 
examiner noted that the ears were clear, the nose had boggy 
turbinates and slight left septal deviation.  The examiner's 
impression was allergic rhinitis versus chronic sinusitis.  
The examiner ordered a CT (computed tomography) scan of the 
sinuses.

The August 1994 VA CT scan report pertaining to the sinuses 
is also of record.  The report shows that CT examination of 
the paranasal sinuses in the axial and coronal projections 
was obtained and filmed in appropriate bone and soft tissue 
windows.  Examination revealed the paranasal sinuses were all 
well aerated without evidence of mucoperiosteal thickening.  
The frontal recesses and osteomeatal complexes were patent 
bilaterally.  There was no sign of an intracranial 
abnormality that was evident on the visualized portion of the 
brain and the soft tissue windows.  The impression was a 
normal CT examination of the paranasal sinuses without 
evidence of acute or chronic sinusitis.

Later in August 1994, the veteran returned to the VA 
outpatient clinic for follow-up of rhinitis versus chronic 
sinusitis.  The veteran reported not having improvement on 
the medication she had been given and she discontinued it 4-5 
days after starting it.  On physical examination of the nose, 
there were swollen turbinates bilaterally with no purulence.  
The oral pharynx and oral cavity were clear.  The assessment 
was questionable allergic rhinitis.

The RO confirmed and continued the noncompensable rating for 
service-connected rhinitis and sinusitis in November 1998 
based on the evidence in the claims file and considering the 
disorder under revised rating criteria that became effective 
during the pendency of the appeal in October 1996.  The case 
was then returned to the Board.

In light of the Court's recent decision in Fenderson v. West 
noted above, the Board concludes that the appropriate 
evidence to review in determining whether an initial rating 
in excess of noncompensable is warranted for 
service-connected rhinitis and sinusitis is all the evidence 
dated prior to the RO's November1993 rating decision in which 
the RO granted service connection and assigned the initial 
rating.  If evidence dated subsequent to that rating decision 
shows that either a higher or lower rating should be assigned 
for a period of time thereafter, a "staged" rating may be 
appropriate.  Fenderson, 12 Vet. App. at 126 (stating that, 
at the time of an initial rating assigned for a disability, 
"staged" ratings can be assigned for separate periods of 
time based on facts found); see also 38 C.F.R. § 3.655(b) 
(1998) ("When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.").  
In addition, the Board concludes that the evidence should be 
evaluated under both the old and the new versions of the 
appropriate rating criteria and, if either version is more 
favorable to the outcome of the veteran's claim, that version 
should apply.  Karnas, 1 Vet. App. at 312-13.

The service-connected rhinitis and sinusitis were evaluated 
under the old criteria under Diagnostic Code 6501-6513, the 
first part of the combined Diagnostic Code representing the 
criteria for rating chronic, atrophic rhinitis and the second 
part showing consideration of the criteria for chronic 
maxillary sinusitis.  Under the old criteria for rhinitis, a 
10 percent rating could be assigned for definite atrophy of 
intranasal structure and moderate secretion.  The next higher 
or 30 percent rating was provided for moderate crusting and 
ozena, atrophic changes, and the highest or 50 percent rating 
could be assigned for massive crusting and marked ozena with 
anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1993).  
Under the old criteria for rating sinusitis, a noncompensable 
rating was assigned for x-ray manifestations only, symptoms 
mild or occasional.  The next higher or 10 percent rating 
could be assigned for a moderate degree of impairment with 
discharge or crusting or scabing, infrequent headaches.  The 
next higher or 30 percent rating was assigned for a severe 
degree of impairment with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  The highest or 
50 percent rating was provided for postoperative symptoms, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1993).  

Under the revised rating criteria, the service-connected 
rhinitis is considered under Diagnostic Code 6522, the 
criteria for allergic or vasomotor rhinitis.  Under this 
criteria, the highest or 30 percent rating is assigned for a 
disorder with polyps and a 10 percent evaluation may be 
assigned without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (1998).  For the service-connected sinusitis a 
noncompensable evaluation is assigned were the disorder is 
detected by x-ray only.  The next higher or 10 percent 
evaluation may be assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  The next higher or 30 percent rating may be 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and 
purulent discharge or crusting.  The highest or 50 percent 
rating may be assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).  A note 
following the revised criteria provides that "[a]n 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician."

In this case, the evidence dated prior to the November 1993 
rating decision consists of the service medical records and 
the August 1993 examination report.  None of these reports 
show any of the symptoms needed for a compensable rating 
under the old criteria for rhinitis.  There was no finding of 
definite atrophy of the intranasal structure and moderate 
secretion or crusting or ozena.  (Ozena is a disease 
characterized by intranasal crusting, atrophy, and fetid 
odor.  Stedman's Medical Dictionary 1278-79 (26th ed. 1995)).  
With regard to the old criteria for sinusitis, the Board 
notes that the service medical records reflected that in May 
1993 sinus x-rays showed bilateral maxillary sinusitis.  
However, objective findings were of mild or occasional 
symptoms and did not show discharge or crusting or scabbing.  
Rather, it was specifically noted that the nose and 
turbinates were without exudate and without pus.  On the 
August 1993 VA examination, the examiner found mild 
tenderness over the frontomaxillary sinuses but the 
examination did not reflect discharge or crusting or 
scabbing.  38 C.F.R. § 4.97, Diagnostic Codes 6501, 6513 
(1993).

With regard to the revised criteria for rhinitis, the service 
medical records and the August 1993 VA examination provide no 
evidence of polyps or of 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Concerning the revised sinusitis criteria, the service 
medical records and the August 1993 VA examination provide no 
evidence that the veteran ever had an incapacitating episode 
of sinusitis, as such an episode is defined in the Note 
following the rating criteria in the Schedule or that the 
veteran experienced three to six non-incapacitating episodes 
per year characterized by symptoms that included purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6522, 6513 (1998).

Accordingly, the Board concludes that an initial rating in 
excess of noncompensable is not warranted in this case based 
on the evidence of record dated prior to the November 1993 
rating decision which assigned the noncompensable rating.  
Moreover, the evidence dated after the November 1993 rating 
decision -- which includes the April 1994 VA examination and 
the VA outpatient records dated in 1994 -- does not show 
definite atrophy of intranasal structure and moderate 
secretion as was required for a 10 percent rating under the 
old criteria for rhinitis.  Instead, the April 1994 examiner 
specifically found the nasal cavity to be normal and that the 
inferior and middle turbinates were only "slightly" boggy 
rather than noting moderate secretion.  Similarly, the VA 
outpatient records in 1994 showed objective findings only of 
tenderness over the maxillary sinus and boggy turbinates but 
not definite atrophy of intranasal structure required for the 
10 percent rating.  Moreover, there was no evidence of the 
crusting, ozena, and atrophic changes required for the higher 
ratings for rhinitis under the old criteria.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1993).  Similarly, there was no 
evidence of the discharge, crusting or scabbing required for 
the 10 percent rating and no evidence of the symptomatology 
required for a 30 or 50 percent rating under the old criteria 
for sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1993).

With regard to the revised criteria for rhinitis, the medical 
records dated after the November 1993 rating decision provide 
no evidence of polyps or of 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Rather, examiners found normal aeration, normal osseous 
structures, and only a slight septal deviation.  The April 
1994 VA examiner noted no airway obstruction secondary to the 
septal deviation.  Concerning the revised sinusitis criteria, 
the medical records dated after the November 1993 rating 
decision provide no evidence that the veteran ever had an 
incapacitating episode of sinusitis, as such an episode is 
defined in the Note following the rating criteria in the 
Schedule or that the veteran experienced three to six 
non-incapacitating episodes per year characterized by 
symptoms that included purulent discharge or crusting.  38 
C.F.R. § 4.97, Diagnostic Codes 6522, 6513 (1998).  An August 
1994 VA outpatient record specifically noted that there was 
no purulence on examination of the nose.  Moreover, sinusitis 
was not shown by x-ray or CT scan.  Accordingly, the Board 
concludes that a "staged" rating in excess of 
noncompensable is not warranted in this case based on the 
evidence of record dated after the November 1993 rating 
decision which assigned the noncompensable rating.

III.  Mechanical Low Back Pain.

Service medical records show that the veteran was seen once 
during service for complaints of back pain.  In June 1993, 
the veteran presented with complaints of periodic mechanical 
low back pain since delivering her son eighteen months 
earlier.  The veteran claimed she felt the pain at the site 
where she had received epidural anesthesia during childbirth.  
She denied numbness, weakness, paresthesias, bowel or bladder 
dysfunction, fever, chills, or dysuria.  On examination, she 
had full range of motion, minimal tenderness to palpation 
over L5-S1, no muscle spasm, and negative straight leg 
raising.  On neurologic examination, her deep tendon reflexes 
were 2+ and symmetric.  Strength in the lower extremities was 
5/5 throughout.  (A "2+" indicates normal or average deep 
tendon reflexes.  A "5" in measuring muscle strength 
indicates active movement against full resistance without 
evident fatigue which is normal muscle strength.  Medical 
Abbreviations: 10,000 Conveniences at the Expense of 
Communications and Safety 237 (7th ed. 1995)).  The doctor's 
assessment was mechanical low back pain without neurologic 
compromise, and the doctor recommended body mechanics 
awareness and some back strengthening exercises.

On an August 1993 VA examination, the doctor noted a 
"[h]istory of postpartum (November 1991) momentary (seconds) 
sharp shooting low back pain which has persisted with an 
increasing frequency of about one per month without any 
specific pattern."  On musculoskeletal examination, there 
was tenderness to pressure over the L4-L5 vertebrae with 
negative straight leg raising and full range of motion.  The 
neurologic examination demonstrated the presence of good 
power active (+1 and +2) deep tendon reflexes without 
pathologic reflexes with normal superficial sensation, deep 
sensation and coordination.  The doctor did not render a 
diagnosis pertaining to the back.  An August 1993 VA x-ray of 
the lumbosacral spine was normal.

In December 1993, the veteran was seen in a VA outpatient 
clinic for complaints of low back pain and leg pain.  The 
examiner noted that lumbosacral x-rays were normal.  The 
diagnosis was low back strain.  Later in December 1993, the 
veteran was seen in a VA outpatient clinic for knee pain at 
which time she did provide a past medical history of 
occasional low back pain.

An April 1994 VA x-ray report pertaining to the lumbosacral 
spine was negative for any abnormalities.  On an April 1994 
VA Spine examination, the examiner noted a decreased range of 
motion of the lumbar spine and stated, "It is my impression 
that the patient suffers from mild myofascial pain syndrome 
with normal neurologic exam[ination]."

In June 1994, the RO confirmed and continued its 
noncompensable evaluation of the veteran's service-connected 
back disorder under the rating criteria for lumbosacral 
strain which requires characteristic pain on motion for the 
lowest compensable schedular rating of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1995).  The Board remanded the 
case in October 1996, noting that it was not exactly clear 
from the April 1994 VA examination report why the veteran had 
decreased range of motion of the back, although since the 
examiner diagnosed myofascial pain syndrome it seemed 
possible that the decreased range of motion was the result of 
"pain on motion."  Therefore, the Board concluded that 
remand was required to afford the veteran an examination 
which would more clearly articulate findings for rating 
purposes.

In addition, the Board noted in its October 1996 remand order 
that VA had recently added criteria to the rating schedule 
for evaluating fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (1995).  The Board noted that fibromyalgia and 
myofascial pain were coupled together in an edition of CECIL 
TEXTBOOK OF MEDICINE under the heading, "Some Specific Pain 
Syndromes."  CECIL TEXTBOOK OF MEDICINE 2124 (19th ed. 1992).  
Fibromyalgia was described as characterized by widespread or 
generalized musculoskeletal pain associated with morning 
stiffness; disturbed sleep and fatigue (nonrestorative 
sleep); at times by vague complaints of a feeling of swelling 
or paresthesias; and on examination, by "tender points" 
found at multiple sites over muscles and ligaments.  
Myofascial pain syndrome referred to chronic pain in a 
regional distribution associated with "trigger points" 
which are tender, sometimes hardened areas in a muscle which, 
when palpated, reproduce the distribution of the spontaneous 
pain.  CECIL at 2124.  Because of the similarity between the 
two disorders, the Board concluded that a remand was 
warranted to reevaluate the veteran's back pain, diagnosed on 
VA examination as myofascial pain syndrome, and to determine 
whether her back disorder would be more appropriately 
evaluated under the new criteria for fibromyalgia.

Regrettably, the same difficulties described in Part II above 
in locating the veteran to schedule her for an examination 
for her service-connected rhinitis and sinusitis also 
occurred with regard to another examination for the 
service-connected back disorder.  Based on the medical 
evidence that was in the claims file, the RO readjudicated 
the service-connected back disorder under the rating criteria 
for fibromyalgia, continued the noncompensable evaluation, 
and returned the case to the Board.

The veteran's service-connected mechanical low back pain was 
initially evaluated analogously under the criteria for 
lumbosacral strain which provides a noncompensable rating for 
slight subjective symptoms only.  The next higher or 10 
percent rating is warranted for characteristic pain on motion 
and higher ratings are warranted for more severe symptoms 
such as muscle spasm, loss of lateral spine motion, 
osteoarthritic changes, etc.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998).  Under the criteria for fibromyalgia 
(fibrositis, primary fibromyalgia syndrome), it is noted that 
the disorder is characterized by widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.  Where such symptoms are constant, or nearly 
so, and refractory to therapy, the highest or 40 percent 
rating is for application.  Where the symptoms are episodic, 
with exacerbation often precipitated by environmental or 
emotional stress or by overexertion, but where they are 
present more than one-third of the time, a 20 percent rating 
is provided.  Where the symptoms require continuous 
medication for control, a 10 percent rating may be provided.  
A note following the criteria states, "Widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities."

The Board concludes that an initial rating for the 
service-connected mechanical low back pain was not warranted 
under the criteria for lumbosacral strain because the 
disorder has been characterized, both in service and after 
service, by slight subjective symptoms only.  In this regard, 
the Board notes that the only episode of back pain in service 
was manifested solely by a subjective complaint of periodic 
mechanical low back pain.  On the August 1993 VA examination, 
the only objective finding was some tenderness to pressure 
over L4-L5.  There was negative straight leg raising and full 
range of motion.  Although the April 1994 VA examiner noted 
some decrease in range of motion it was not attributed to 
more than slight subjective symptoms characteristic of 
lumbosacral strain rather as opposed to characteristic pain 
on motion.  Rather, the examiner attributed it to mild 
myofascial syndrome.  These "mild" symptoms are 
commensurate with the "slight" symptoms under Diagnostic 
Code 5295 that would warrant the noncompensable rating.  With 
regard to the criteria for fibromyalgia, the criteria is not 
applicable because the veteran does not have widespread pain.  
However, a compensable rating would not be warranted under 
that criteria anyway based on any of the evidence in the 
claims file because the symptoms are not shown to require 
continuous medication for control.  Accordingly, the Board 
concludes that an initial rating in excess of noncompensable 
for service-connected mechanical low back pain is not 
warranted in this case and that a "staged" rating is not 
appropriate based on facts found.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5025, 5295 (1998); 
Fenderson v. West, 12 Vet. App. 119 (1999).

IV.  Vaginitis.

Service medical records reflect that the veteran was seen on 
numerous occasions during service for complaints of vaginal 
discharge which sometimes was assessed as possible vaginitis 
and as vaginitis.  She was also treated for Chlamydia and 
Candida and associated vaginitis between November 1987 and 
March 1992.

On VA examination in August 1993, the examiner noted as 
follows:  "No intermenstrual spotting, although she has had 
recurrent treatment for vaginitis associated with a 
persistent discharge.  Para 1, gravida 1, abnormal 
Papanicolaou's (pap) smears during pregnancy with a normal 
postpartum pap smear, and reappearance of an abnormal smear 
in March of 1993 for which colposcopy was performed. . . ."  
The examiner did not note the history of Chlamydia or Candida 
in service.  The pelvic examination was "essentially 
negative, although the pap smears were deferred because of 
the presence of a therapeutic jell."

In its November 1993 decision, the RO assigned a 
noncompensable rating for service-connected vaginitis because 
the "VA exam[ination] was negative."  The veteran expressed 
disagreement with the assigned rating for the 
service-connected for vaginitis.  The RO did not schedule her 
for another gynecological examination but did obtain VA 
outpatient treatment records showing that the veteran had 
been seen in February and March 1994 for complaints 
concerning vaginal discharge.  The doctor's impression on 
examination was "n[orma]l gyn[ocological] exam[ination]."  
The doctor noted that the vaginal discharge "may be normal 
for this patient -- she had no symptoms with it."  In 
recording past medical history, the doctor noted that the 
history of venereal disease was negative.

Given that the veteran was treated for vaginitis in service, 
the Board concluded in its October 1996 remand order that she 
should be afforded the benefit of an examination by a doctor 
who had reviewed the complete gynecological history in this 
case and was aware, not only of the treatment for vaginitis, 
but of the treatment for Chlamydia and Candida in service.  
In addition, the Board, recognizing that some disorders 
"flare-up" on an intermittent basis, noted that it was 
important to examine the veteran when such a disorder was 
active or flaring up so as to assess the proper level of 
disability.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  Therefore, the Board remanded the claim for a new VA 
examination to be conducted.

Moreover, the Board noted in its October 1996 remand order 
that, since the veteran's claim had been evaluated by the RO, 
the VA had issued new rating criteria for gynecological 
disorders.  See 38 C.F.R. § 4.116, Diagnostic Code 7611 
(1998).  The Board concluded that, in light of the treatment 
reports in the service medical records for vaginitis, the 
veteran in this case should be reevaluated under the new 
rating criteria which were issued during the pendency of this 
appeal to determine if her condition warranted a compensable 
rating under those criteria.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where the law or regulation changes 
after a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should apply unless otherwise 
specified).

Regrettably, the same difficulties described in Part II above 
in locating the veteran to schedule her for examinations for 
her service-connected rhinitis and sinusitis also occurred 
with regard to another examination for the service-connected 
vaginitis.  The RO did obtain additional VA outpatient 
records on remand which included an April 1994 pathology 
report of an endocervical curettage specimen.  The 
microscopic examination reflected "fragments of endocervical 
epithelium with inflammation and atypical squamous 
metaplasia."  Other notes indicated "no evidence of 
malignancy" and "acute inflammation".  Based on the 
medical evidence that was in the claims file, the RO 
readjudicated the service-connected vaginitis under the 
revised rating criteria for disorders of the female 
reproductive organs, continued the noncompensable evaluation, 
and returned the case to the Board.

Under the old criteria for evaluating vaginitis, the disorder 
was evaluated as severe, as chronic residuals of infections, 
burns, chemicals, foreign bodies, etc., for which the highest 
or 30 percent rating was assigned, or as moderate, for which 
a 10 percent rating was assigned, or as mild, for which a 
noncompensable rating was assigned.  38 C.F.R. § 4.116a, 
Diagnostic Code 7611 (1993).  Under the revised criteria for 
evaluating gynecological condition, vaginitis is rated under 
Diagnostic Code 7611 for disease or injury of the vagina.  
The highest or 30 percent rating may be assigned where 
symptoms are not controlled by continuous treatment.  A 10 
percent rating is provided for symptoms that require 
continuous treatment and a noncompensable evaluation is 
assigned where symptoms that do not require continuous 
treatment.  38 C.F.R. § 4.116, Diagnostic Code 7611 (1998).

Because the vaginitis that was treated in service was often 
treated simultaneously with the chlamydial and candidal 
infections and was not noted on the VA examinations after 
service, the Board concludes that the noncompensable rating 
for mild symptoms under the old criteria was appropriate in 
this case because it appears from the evidence that the 
vaginitis resolved in service when the other infections 
resolved and, if any chronic residual vaginitis remained as a 
residual of these infections, the post service evidence 
indicates that they were mild in degree.  Under the new 
criteria, a noncompensable rating is the appropriate rating 
because the evidence does not show that the service-connected 
vaginitis requires continuous treatment.  Because the all of 
the post-service evidence, both before and after the 
assignment of the initial rating in November 1993 is negative 
for findings of vaginitis, the Board concludes that a initial 
rating in excess of noncompensable for service-connected 
vaginitis is not warranted in this case and a "staged" 
rating is not warranted based on facts found under either the 
old or new rating criteria for vaginitis.  38 C.F.R. 
§ 4.118a, Diagnostic Code 7611 (1993); 38 C.F.R. § 4.118, 
Diagnostic Code 7611 (1998).
ORDER

Initial ratings in excess of noncompensable for 
service-connected rhinitis and sinusitis; for 
service-connected mechanical low back pain; and for 
service-connected vaginitis are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

